IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 August 19, 2008
                                No. 07-30888
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

CLINTON M DESROCHE

                                           Plaintiff-Appellant

v.

RODNEY STRAIN, Sheriff; MARLIN PEACHEY, Warden; NORTHCUTT,
Deputy; GIORGIANA BENNET, Lieutenant; Doctor FRENCH, Medical Doctor;
Doctor HIGGINS, Medical Doctor

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:07-CV-1372


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Clinton M. Desroche, Louisiana prisoner # 487714, has moved for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 lawsuit under 28 U.S.C. § 1915(e)(2) as frivolous and for failure to state
a claim. The district court denied Desroche IFP status on appeal and certified
that the appeal was not taken in good faith under § 1915(a)(3).


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-30888

      By moving for leave to proceed IFP, Desroche is challenging the district
court’s certification that the appeal is not taken in good faith. Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Desroche argues that he lacks funds to pursue
his appeal, but he fails to brief any argument regarding the district court’s
certification decision or, in particular, its dismissal of his § 1983 lawsuit as
frivolous and for failure to state a claim upon which relief can be granted.
Failure to identify any error in the district court’s analysis is the same as if the
appellant had not appealed the judgment. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are
afforded liberal construction, Haines v. Kerner, 404 U.S. 519, 520 (1972), even
pro se litigants must brief arguments in order to preserve them. Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Desroche has thus abandoned any
challenge to the district court’s denial of IFP on appeal. See Brinkmann, 813
F.2d at 748. Accordingly, we deny his IFP motion and his motion for the
appointment for counsel on appeal, and we dismiss his appeal as frivolous. See
5TH CIR. R. 42.2; Baugh, 117 F.3d at 202 & n.24; Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983).
      The district court’s dismissal of Desroche’s § 1983 lawsuit as frivolous and
for failure to state a claim pursuant to § 1915(e)(2) and our dismissal of this
appeal as frivolous both count as strikes for purposes of § 1915(g). See Adepegba
v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Desroche is warned that, if
he accumulates three strikes pursuant to § 1915(g), he may not proceed IFP in
any civil action or appeal filed while he is incarcerated or detained in any facility
unless he “is under imminent danger of serious physical injury.” § 1915(g).
      APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING
ISSUED.




                                         2